                                       Case 3:20-cv-00330-WHA Document 28 Filed 04/12/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   SAMUEL LOVE,
                                  11                  Plaintiff,                            No. C 20-00330 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   THE UNDEFEATED APPAREL                               ORDER GRANTING MOTION FOR
                                       INCORPORATED, A CALIFORNIA                           DEFAULT JUDGMENT AND
                                  14   CORPORATION,                                         INJUNCTION
                                  15                  Defendant.

                                  16

                                  17
                                                                                INTRODUCTION
                                  18
                                            In this ADA action, plaintiff moves for default judgment. For the reasons stated below
                                  19
                                       the motion is GRANTED.
                                  20
                                                                                   STATEMENT
                                  21
                                            Plaintiff Samuel Love is a paraplegic with limited ability to walk. He uses a wheelchair
                                  22
                                       for mobility. Plaintiff visited Shirtique, a retail store located at 1 Southland Mall, Hayward,
                                  23
                                       California, in December of 2019. Plaintiff alleges that he noticed that the store “failed to
                                  24
                                       provide [an] accessible sales counter in conformance with the ADA Standards.” Further
                                  25
                                       investigation confirmed this observation. Shirtique’s sales counter measures 49 inches in
                                  26
                                       height, a full thirteen inches higher than the 36-inch ADA standard for wheelchair accessibility
                                  27
                                       (Love Decl. at ¶¶ 2, 4; Wegman Decl. at ¶ 3).
                                  28
                                       Case 3:20-cv-00330-WHA Document 28 Filed 04/12/21 Page 2 of 12




                                   1         This suit followed. Plaintiff filed his original complaint and served his summons in

                                   2   January of 2020. By July, defendant had made no reply. Plaintiff requested and was granted

                                   3   an entry of default against defendant on July 30, 2020. In November, however, plaintiff

                                   4   discovered the correct owner of Shirtique: The Undefeated Apparel Incorporated. Plaintiff

                                   5   amended his complaint with leave and served a summons on the correct defendant in mid-

                                   6   November. By February 2021, with no response forthcoming, plaintiff again requested and

                                   7   was granted entry of default on February 18, 2021. Plaintiff served his motion for default

                                   8   judgment on Undefeated in March. Over a year after the first complaint, and nearly four and a

                                   9   half months after the amended complaint, one thing remains: Undefeated’s silence (Dkt. Nos.

                                  10   1, 6–8, 11–13, 15, 19, 20, 22, 23, 25).

                                  11         Plaintiff sues under Title III of the ADA and California’s Unruh Civil Rights Act. He

                                  12   seeks injunctive relief in addition to statutory damages in the amount of $4,000, and attorney’s
Northern District of California
 United States District Court




                                  13   fees and costs in the amount of $4,055. Due to the lack of wheelchair accessibility, plaintiff

                                  14   has been deterred from future visits to Shirtique but hopes to return once the store becomes

                                  15   ADA-compliant (Amd. Compl. at 7; Dkt. No. 23-1 at 6, 7).

                                  16                                                  ANALYSIS

                                  17         When a party fails to plead or otherwise defend against a prayer for affirmative relief, a

                                  18   district court may grant default judgment on the merits of a case. See F.R.C.P. 55; see also

                                  19   Aldabe v. Aldabe, 612 F.2d 1089, 1092 (9th Cir. 1980). A court must determine whether it has

                                  20   proper subject-matter jurisdiction over the action and personal jurisdiction over the defendant

                                  21   before granting or denying default judgment. See In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999).

                                  22   Upon satisfying the jurisdictional elements, a court then considers the seven Eitel factors: (1)

                                  23   the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s substantive claim, (3) the

                                  24   sufficiency of the complaint, (4) the sum of money at stake in the action, (5) the possibility of a

                                  25   dispute concerning material facts, (6) whether the default was due to excusable neglect, and (7)

                                  26   the strong policy underlying the Federal Rules of Civil Procedure favoring decisions on the

                                  27   merits. Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). All factual allegations,

                                  28   except those for damages, are taken as true. See TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d
                                                                                         2
                                       Case 3:20-cv-00330-WHA Document 28 Filed 04/12/21 Page 3 of 12




                                   1   915, 917–18 (9th Cir. 1987). Nevertheless, “necessary facts not contained in the pleadings,

                                   2   and claims which are legally insufficient, are not established by default.” Cripps v. Life Ins.

                                   3   Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992). Furthermore, a defendant “is not held to

                                   4   admit facts that are not well-pleaded or to admit conclusions of law.” DIRECTV, Inc. v. Hoa

                                   5   Huynh, 503 F.3d 847, 854 (9th Cir. 2007).

                                   6        1.      SUBJECT-MATTER AND PERSONAL JURISDICTION.
                                   7         District courts have subject-matter jurisdiction over civil actions with a federal

                                   8   ingredient. 28 U.S.C § 1331. Supplemental jurisdiction extends to all other claims related to a

                                   9   civil action if (1) a district court has proper subject-matter jurisdiction and (2) if those

                                  10   additional claims form part of the same case or controversy. Id. at § 1367. Plaintiff’s suit

                                  11   arises under the ADA, a federal statute. This civil action boasts a federal ingredient that

                                  12   satisfies subject-matter jurisdiction. Plaintiff’s state Unruh claim directly relates to plaintiff’s
Northern District of California
 United States District Court




                                  13   ADA claim against Undefeated-owned Shirtique. The Unruh claim forms part of the same

                                  14   case/controversy. Supplemental jurisdiction, then, also applies and the district court has proper

                                  15   subject-matter jurisdiction over both the ADA and Unruh claims.

                                  16         Turning to personal jurisdiction, properly serving a summons on a defendant establishes

                                  17   a court’s personal jurisdiction, especially when that defendant is “subject to the jurisdiction of

                                  18   a court of general jurisdiction in the state where the district court is located.” F.R.C.P.

                                  19   4(k)(1)(A). Additionally, Rule 4(e)(1) allows for service “pursuant to the law of the state in

                                  20   which the district court is located.” Under California law, California Code of Civil Procedure

                                  21   Section 415.10 allows for personal service, Section 415.20 allows for several methods of

                                  22   substitute service, and Section 415.30 allows for service by mail. Plaintiff properly served the

                                  23   correct defendant (Undefeated) in November and has since notified Undefeated of the motion

                                  24   for default judgment by mail. Furthermore, Undefeated (“a California corporation”) owns

                                  25   Shirtique, a retail store in the state of California, and would be subject to the district court’s

                                  26   general jurisdiction. Thus, this order finds satisfactory personal jurisdiction by both proper

                                  27   summons and general jurisdiction (Dkt. Nos. 17, 25).

                                  28
                                                                                         3
                                       Case 3:20-cv-00330-WHA Document 28 Filed 04/12/21 Page 4 of 12



                                            2.      EITAL FACTORS.
                                   1
                                             With sufficient subject-matter and personal jurisdiction over Undefeated, this order now
                                   2
                                       applies the Etial Factors.
                                   3
                                                    A.      Possibility of Prejudice to the Plaintiff.
                                   4
                                                    Undefeated’s complete silence and lack of appearance to defend this action
                                   5
                                       indicates that plaintiff would receive no remedy should default judgment be denied. No other
                                   6
                                       avenue for recourse suggests the possibility of prejudice to the plaintiff. The first factor
                                   7
                                       weighs in favor of granting default judgment.
                                   8
                                                    B.      Merits of Plaintiff’s Substantive Claim and the Sufficiency of the
                                   9
                                                            Complaint.
                                  10
                                                    Courts often consider the second and third Eital factors together because
                                  11
                                       examining the merits of a substantive claim and the sufficiency of a complaint share the same
                                  12
Northern District of California




                                       requirement, i.e., stating a claim “on which the [plaintiff] may recover.” See Kloepping v.
 United States District Court




                                  13
                                       Fireman’s Fund, 1996 WL 75314 at *2 (N.D. Cal. 1996) (Judge Thelton E. Henderson) (citing
                                  14
                                       Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir.1978)); see also Bd. Of Trustees, I.B.E.W.
                                  15
                                       Local 332 Pension Plan Part A v. Delucchi Elec, Inc., 2020 WL 2838801 at *2 (N.D. Cal
                                  16
                                       2020) (Judge Edward J. Davila).
                                  17
                                                    Plaintiff’s motion seeks default judgment for a violation of the ADA and a
                                  18
                                       violation of the California Unruh Act. This order examines each in turn.
                                  19
                                                            (1)     Title III of the ADA.
                                  20
                                             Title III of the ADA prohibits discrimination based on disability “in the full and equal
                                  21
                                       enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any
                                  22
                                       place of public accommodation.” 42 U.S.C. § 12182(a). Under Title III, discrimination
                                  23
                                       encompasses “a failure to remove architectural barriers . . . in existing facilities . . . where such
                                  24
                                       removal is readily achievable.” Id. at § 12182(b)(2)(A)(iv). To clarify, “readily achievable”
                                  25
                                       means “easily accomplishable and able to be carried out without much difficulty or expense.”
                                  26
                                       Id. at § 12182(9).
                                  27

                                  28
                                                                                        4
                                       Case 3:20-cv-00330-WHA Document 28 Filed 04/12/21 Page 5 of 12




                                   1         Plaintiff must establish Article III standing as the first step to bringing a claim under the

                                   2   ADA. To establish Article III standing, plaintiff must demonstrate having suffered an injury in

                                   3   fact, traceable to defendant’s conduct, that a favorable court decision could redress. Hubbard

                                   4   v. Rite Aid Corp., 433 F.Supp.2d 1150, 1162 (S.D. Cal. 2006) (Judge William Q. Hayes).

                                   5   Here, plaintiff satisfies standing. First, plaintiff alleges that he personally encountered an

                                   6   architectural barrier in the form of an inaccessible sales counter. This barrier, plaintiff alleges,

                                   7   deterred him from seeking Shirtique’s services during his visit in December 2019. Because the

                                   8   counter still exists in its noncompliant state, the counter acts as a present and future deterrent

                                   9   as well. Second, plaintiff alleges that Undefeated, as the owner of Shirtique, bears

                                  10   responsibility for the too-tall counter and connects the alleged injury of discrimination to the

                                  11   actions of the defendant. Because of default, these factual allegations are taken as true.

                                  12   Plaintiff’s alleged injury, therefore, stems from defendant’s behavior. Lastly, injunctive relief
Northern District of California
 United States District Court




                                  13   and statutory damages would redress plaintiff’s alleged injuries. Plaintiff satisfies Article III

                                  14   standing.

                                  15                With sufficient standing, plaintiff must now demonstrate that (1) he is disabled

                                  16   within the meaning of the ADA; (2) defendant is a private entity that owns, leases, or operates

                                  17   a place of public accommodations; and (3) the plaintiff was denied public accommodations by

                                  18   the defendant because of plaintiff’s disability. See Molski v. M.J. Cable, Inc., 481 F.3d 724,

                                  19   730 (9th Cir. 2007). Plaintiff must demonstrate two further elements to satisfy an ADA claim

                                  20   based on an architectural barrier: (1) the ADA prohibits that particular architectural barrier in

                                  21   the existing facility, and (2) removal of that prohibited barrier is readily achievable. See Parr

                                  22   v. L & L Drive-Inn Restaurant, 96 F.Supp.2d 1065, 1085 (D. Haw. 2000) (Judge Francis I.

                                  23   Yamashita). Plaintiff must satisfy all elements.

                                  24         First, plaintiff is a paraplegic and uses a wheelchair for mobility. A physical impairment

                                  25   that substantially affects a major life activity, such as walking, qualifies as a disability. See 42

                                  26   U.S.C. §§ 12102(1)(A), (2)(A). Plaintiff meets the first requirement.

                                  27         Second, a retail store is a place of public accommodation. See 42 U.S.C. § 12181(7)(E).

                                  28   Plaintiff alleges that Undefeated is a private entity who owns and operates Shirtique, a retail
                                                                                        5
                                       Case 3:20-cv-00330-WHA Document 28 Filed 04/12/21 Page 6 of 12




                                   1   store, and therefore a place of public accommodation. Plaintiff submits public records to

                                   2   verify this ownership allegation, satisfying the second requirement (Dkt. No. 23-7).

                                   3          Third, when the sales counter of a place of public accommodation has what is called “a

                                   4   parallel approach” to the sales counter (as Shirtique does here), a portion of that sales counter

                                   5   must be “no higher than 36 inches above the floor and 36 inches in width and must extend the

                                   6   same depth as the rest of the sales or service counter top.” ADA 2010 Standards § 904.4.1.

                                   7   Plaintiff points out that the Safe Harbor provision in the 2010 ADA standards does not apply.

                                   8   With no contentions by Undefeated, this order takes these sufficiently-pled facts as true.

                                   9   Plaintiff has been denied access to the goods and services of Shirtique because its counter does

                                  10   not meet ADA accessibility standards; this is a denial of public accommodation by the

                                  11   defendant precisely because of plaintiff’s disability (Amd. Compl. at ¶ 24; Dkt. No. 23-1 at

                                  12   13).
Northern District of California
 United States District Court




                                  13          Fourth, turning to the specifically-architectural requirements, this first element for looks

                                  14   to ADA standards. Section 904.4.1 of the ADA Standards describes the correct height and

                                  15   width of a wheelchair-accessible sales counter (see third element above). Shirtique’s counter

                                  16   does not meet the specifications. Plaintiff satisfies this element — that the ADA prohibits the

                                  17   architectural barrier in the facility.

                                  18          Fifth, and regarding readily achievable removal, plaintiff argues that this element is in

                                  19   fact an affirmative defense and has been waived by Undefeated’s lack of response. Our court

                                  20   of appeals recently decided that, at summary judgment in ADA cases with a focus on

                                  21   architectural barriers, the plaintiff has the initial burden of “plausibly showing that the cost of

                                  22   removing an architectural barrier does not exceed the benefits under the particular

                                  23   circumstances.” Lopez v. Catalina Channel Express, Inc., 974 F.3d 1030, 1040 (9th Cir.

                                  24   2020). “The defendant then bears the ultimate burden of persuasion that barrier removal is not

                                  25   readily achievable.” Ibid. This order acknowledges that default judgment is the issue here, not

                                  26   summary judgment. Nevertheless, whether at default judgment as an affirmative defense or at

                                  27   summary judgment after the plaintiff has satisfied her burden, it is the defendant who bears the

                                  28
                                                                                        6
                                       Case 3:20-cv-00330-WHA Document 28 Filed 04/12/21 Page 7 of 12




                                   1   burden of disproving the ready achievability of removal. Here, Undefeated remains

                                   2   unresponsive (Dkt. No. 23-1 at 13).

                                   3        Plaintiff contends that the sales counter falls under the type of barrier that the Department

                                   4   of Justice presumes to be removed without “much difficulty or expense.” Plaintiff also alleges

                                   5   that numerous alternative accommodations “could be made to provide a greater level of access

                                   6   if complete removal were not achievable.” Plaintiff never specifies what those alternatives

                                   7   could be. Nor does plaintiff address how easily, or with what difficulty, Undefeated could

                                   8   replace Shirtique’s sales counter. Furthermore, plaintiff does not mention or estimate the

                                   9   expense Shirtique might expend. Nevertheless, from years of dealing with such cases, the

                                  10   undersigned holds the view that a carpenter could rework the counter to lower it without undue

                                  11   expense. Plaintiff satisfies all necessary ADA requirements.

                                  12                       (2)     California Unruh Act.
Northern District of California
 United States District Court




                                  13        In California, “Any violation of the ADA necessarily constitutes a violation of the Unruh

                                  14   Act,” and “no showing of intentional discrimination is required where the Unruh Act violation

                                  15   is premised on an ADA violation.” Cal. Civ. Code § 51(f); Lentini v. Cal. Ctr. for the Arts,

                                  16   Escondido, 370 F. 3d 837, 847 (9th Cir. 2004). The Unruh Act, unlike the ADA, permits

                                  17   monetary damages that include actual and treble damages, or statutory damages of $4,000 per

                                  18   violation. Cal. Civ. Code § 52(a). Here, plaintiff alleges a legitimate ADA violation based on

                                  19   Shirtique’s lack of a wheelchair-accessible sales counter. Consequently, he has properly

                                  20   alleged an Unruh Act violation as well.

                                  21        To conclude, plaintiff’s substantive claims have merit, and he has sufficiently pled his

                                  22   case. The second and third Eital factors weigh in favor of default judgment.

                                  23                C.     The Sum of the Money at Stake.

                                  24        Plaintiff seeks $4,000 under the Unruh Act and $4,055 in attorney’s fees and costs. This

                                  25   order further addresses and adjusts the amounts below, but upon initial observation, the sum is

                                  26   proportional to the conduct alleged and factor four weighs in favor of granting default

                                  27   judgment.

                                  28
                                                                                      7
                                       Case 3:20-cv-00330-WHA Document 28 Filed 04/12/21 Page 8 of 12




                                   1                D.      The Possibility of a Dispute Concerning Material Facts and the

                                   2                        Possibility of Default to Excusable Neglect.

                                   3        Undefeated’s silence precludes the possibility of a dispute concerning material fact.

                                   4   Moreover, excusable neglect is highly unlikely because plaintiff properly served multiple

                                   5   summons and notices without any response. Continuous, unexplained silence weighs heavily

                                   6   in favor of granting default judgment based on factors five and six.

                                   7                E.      Strong Policy Favoring Decisions on Merits.

                                   8        Our court of appeals recommends that “[c]ases should be decided on their merits

                                   9   whenever reasonably possible.” Eital, 782 F.2d at 1472. To do so here would be unreasonable

                                  10   and unfeasible, given that Undefeated in no way participated in any proceedings. This seventh

                                  11   and final factor weighs in favor of granting default judgment.

                                  12        3.      RELIEF REQUESTED.
Northern District of California
 United States District Court




                                  13        Because Eital factors favor granting default judgment, this order now focuses on the

                                  14   plaintiff’s requests for injunctive relief, statutory damages under the Unruh Act, and attorney’s

                                  15   fees and costs.

                                  16                A.      Injunctive Relief.

                                  17        Plaintiff seeks and satisfies the requirements for injunctive relief in the form of an ADA-

                                  18   compliant sales counter at Shirtique. The ADA allows aggrieved individuals to obtain

                                  19   injunctive relief in architectural barrier matters. See Molski, 481 F.3d at 730; see also 42

                                  20   U.S.C. § 12188(a)(2). Our court of appeals has also decided that standard equitable relief

                                  21   requirements “need not be satisfied when an injunction is sought to prevent the violation of a

                                  22   federal statute that specifically provides for injunctive relief.” Antoninetti v. Chipotle Mexican

                                  23   Grill, Inc., 643 F.3d 1165, 1175-76 (9th Cir. 2010) (citations omitted). In sum, when

                                  24   architectural barriers violate the ADA and those barriers can be readily removed, the aggrieved

                                  25   party may request and be granted injunctive relief. See Moreno v. La Curacao, 463 F. App'x

                                  26   669, 670 (9th Cir. 2011).

                                  27

                                  28
                                                                                       8
                                       Case 3:20-cv-00330-WHA Document 28 Filed 04/12/21 Page 9 of 12




                                   1        For the reasons stated in the preceding sections, plaintiff satisfies the necessary

                                   2   requirements to show that he is entitled to injunctive relief with respect to the sales counter at

                                   3   Shirtique.

                                   4                B.      Statutory Damages.

                                   5        Plaintiff seeks $4,000 in statutory damages for defendant’s violation of the Unruh Act.

                                   6   To reiterate, a violation of the ADA simultaneously qualifies as a violation of the Unruh Act.

                                   7   Cal. Civ. Code § 51(f). The Unruh Act allows for a minimum award of $4,000 per violation,

                                   8   and plaintiff “need not prove [he] suffered actual damages to recover the independent statutory

                                   9   damages of $4,000.” Molski, 481 F.3d at 731. In this suit, plaintiff sufficiently pleads that the

                                  10   sales counter at Shirtique did not meet ADA standards. This barrier, as a violation of the

                                  11   ADA, also counts as one violation of the Unruh Act, and therefore warrants a statutory award

                                  12   of $4,000.
Northern District of California
 United States District Court




                                  13                C.      Attorney’s Fees and Costs.

                                  14        Plaintiff requests $4,055 in attorney’s fees and costs. Such recovery is available to the

                                  15   prevailing attorney under both the ADA and Unruh Act. See 42 U.S.C. § 12205; see also Cal.

                                  16   Civ. Code § 55. Federal and state courts use the lodestar method to calculate recoverable

                                  17   attorney’s fees by multiplying the number of hours reasonably expended by a reasonable

                                  18   hourly rate. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); see also Ketchum v. Moses,

                                  19   24 Cal. 4th 1122, 1132 (2001). This order adjusts and recalculates the attorney’s fees and costs

                                  20   for a total amount of $2,975.

                                  21                        (1)     Hourly Rates.

                                  22        Market rates in the relevant community ordinarily determine a reasonable hourly rate.

                                  23   See Kelly v. Wengler, 822 F.3d 1085, 1099 (9th Cir. 2016). The fee applicant bears the burden

                                  24   of “produc[ing] satisfactory evidence” to persuade a court that the requested rates fall in line

                                  25   with those of the relevant community. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 980

                                  26   (9th Cir. 2008). A court may look to other decisions within its same forum for direction in

                                  27   determining attorney’s fees. See Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997).

                                  28
                                                                                        9
                                       Case 3:20-cv-00330-WHA Document 28 Filed 04/12/21 Page 10 of 12




                                   1         Plaintiff requests a total of $3,180 in attorney’s fees with hourly rates as follows: $650

                                   2   for attorneys Russell Handy and Mark Potter, $500 for attorney Amanda Seabock, and $400

                                   3   for attorney Faythe Gutierrez. Plaintiff submits the declarations of Mr. Handy and fee experts

                                   4   Richard Pearl and John O’Connor for persuasive purposes. Despite requesting specific rates,

                                   5   plaintiff’s motion for default judgment also lists the attorney’s normal rates. Mr. Handy and

                                   6   Mr. Potter charge $595, Ms. Seabock charges $450, and Ms. Gutierrez charges $400, all by the

                                   7   hour. Whether this listing of regular rates was accidental or intentional, this order finds it

                                   8   curious that plaintiff should request higher rates in this suit for work that his attorneys do on a

                                   9   day-to-day basis; in other words, why is this relatively basic ADA claim for the lowering of a

                                  10   sales counter different than the rest of plaintiff’s attorneys’ usual ADA claims? With no real

                                  11   answer in the briefs, this order looks to a recent decision in our very district that considered

                                  12   identical statements from Mr. Handy, Mr. Pearl, and Mr. O’Connor in a suit similar to the one
Northern District of California
 United States District Court




                                  13   here (Dkt. Nos. 23-1 at 22; 23-3, 23-8, 23-10).

                                  14         In Johnson v. Cortese, 2020 WL 7495164 (N.D. Cal. 2020), Judge Edward J. Davila

                                  15   viewed expert and attorney declarations identical to the ones plaintiff submits here, for a suit

                                  16   with two ADA claims, one of which was the lowering of a sales counter. After a thorough

                                  17   analysis that considered other judges’ decisions awarding fees to the same attorneys involved

                                  18   in the current suit, Judge Davila concluded that Mr. O’Connor’s declaration was of limited use

                                  19   and Mr. Pearl’s declaration to be “of even less value in determining a reasonable rate.” Id. at

                                  20   *9. This order agrees. Ultimately, Judge Davila awarded Mr. Handy and Mr. Potter $475 per

                                  21   hour, Ms. Seabock $350 per hour, and Ms. Gutierrez $250 per hour because “the Court sees no

                                  22   reason to depart from the rates that courts in this District have recently and repeatedly found

                                  23   reasonable.” Id. at *10. To repeat, Cortese was a suit like this one, whose plaintiff used the

                                  24   same attorneys to sue for two ADA claims. This order does not suggest that attorney’s fees

                                  25   will forever plateau at a stagnated rate. Rather, this order feels comfortable following the

                                  26   suggestion of our court of appeals to accord persuasive weight to another judge’s decision

                                  27   within our same forum, especially when that decision was decided a mere four months ago and

                                  28   covered virtually the same claim with identical declarations regarding identical attorneys. See
                                                                                       10
                                       Case 3:20-cv-00330-WHA Document 28 Filed 04/12/21 Page 11 of 12




                                   1   Barjon, 132 F.3d at 500. Accordingly, this order finds reasonable hourly rates as follows:

                                   2   $475 per hour for Mr. Handy, $475 per hour for Mr. Potter, $350 per hour for Ms. Seabock,

                                   3   and $250 per hour for Ms. Gutierrez (Dkt. Nos. 23-1 at 22; 23-3, 23-8, 23-10).

                                   4                         (2)        Reasonable Hours.

                                   5        Plaintiff submits a billing statement for this suit that totals 6.1 hours. This order finds the

                                   6   majority of the time billed to be reasonable but will deduct 0.3 hours, or eighteen minutes,

                                   7   from Ms. Seabock’s time. On three instances, Ms. Seabock entered 0.1 hours for review of

                                   8   standard docket entries (case assignment, case management scheduling, and the clerk’s entry of

                                   9   default). Again, this order turns to another recent Judge Davila default judgment decision,

                                  10   concerning the same attorneys, in Johnson v. Progreso Dev., LLC, 2020 WL 6136093 (N.D.

                                  11   Cal. 2020) (Judge Edward J. Davila). There, Judge Davila stated, “While the Court agrees that

                                  12   billing for time spent reviewing court orders is generally reasonable, the Court also expects
Northern District of California
 United States District Court




                                  13   counsel . . . to be particularly familiar with . . . routine docket entries and communications.”

                                  14   Id. at *5. Both Progreso and Cortese dinged Ms. Seabock for her 0.1-hour entries. This order

                                  15   follows suit. Because Mr. Handy testifies to Ms. Seabock’s competence and familiarity with

                                  16   “ADA cases at every level of the litigation,” review of short, routine docket entries does not

                                  17   merit compensation in this instance (Dkt. No. 23-3 at 4, 8–9).

                                  18        Using the adjusted hourly rates and hours, this order awards attorney’s fees of $2,100 as

                                  19   detailed below.

                                  20                                             Total Time      Hourly
                                                          Attorney                (hours)         Rate          Amount
                                  21
                                                          M. Potter                 1.1           $475          $522.50
                                  22                      R. Handy                  1.3           $475          $617.50
                                                         A. Seabock                 1.1           $350          $385.00
                                  23                     F. Gutierrez               2.3           $250          $575.00
                                  24                        Total                                              $2,100.00

                                  25
                                                             (3)        Costs.
                                  26
                                            Plaintiff additionally seeks costs totaling $875: $400 (filing fee) + $75 (service costs) +
                                  27
                                       $400 (investigation). Under the ADA, a court has discretion to award the prevailing party “a
                                  28
                                                                                          11
                                       Case 3:20-cv-00330-WHA Document 28 Filed 04/12/21 Page 12 of 12




                                   1   reasonable attorney’s fee, including litigation expenses, and costs.” 42 U.S.C. § 12205; see

                                   2   also Lovell v. Chandler, 303 F.3d 1039, 1058 (9th Cir. 2002). The submitted billing statement

                                   3   includes line items for “Filing Fees” at $400 and “Investigator” at $400. The billing statement

                                   4   also includes $75 for service fees (this order notes an additional $30 expended for summons

                                   5   but defers to the billing statement’s lower amount). The submitted documentation constitutes

                                   6   sufficient evidence of costs and this order grants an award of $875 (Dkt. Nos. 7, 17, 23-1 at 23,

                                   7   23-3 at 7).

                                   8                                          CONCLUSION

                                   9         For the reasons stated above, default judgment is GRANTED.

                                  10         Plaintiff’s request for statutory damages in the amount of $4,000, attorney’s fees in the

                                  11   amount of $2,100, and costs in the amount of $875 for a total of $6,975, is GRANTED.

                                  12         Plaintiff’s request for injunctive relief is GRANTED. To the extent that Undefeated has
Northern District of California
 United States District Court




                                  13   the legal right and ability to do so, it must provide a wheelchair-accessible sales counter in

                                  14   compliance with ADA Guidelines at the Shirtique store located at 1 Southland Mall, Hayward,

                                  15   California. For the contempt power of the district court to be available, this order must be

                                  16   served by process server on the defendant(s).

                                  17

                                  18
                                  19        IT IS SO ORDERED.

                                  20

                                  21   Dated: April 12, 2021.

                                  22

                                  23
                                                                                               WILLIAM ALSUP
                                  24                                                           UNITED STATES DISTRICT JUDGE
                                  25

                                  26
                                  27

                                  28
                                                                                       12
